Exhibit 10.17
FORM OF XYLEM
2011 OMNIBUS INCENTIVE PLAN
2011 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
FOUNDERS GRANT
THIS AGREEMENT (the “Agreement”), effective as of the 7th day of November, 2011,
by and between Xylem Inc. (the “Company”) and [name] (the “Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan, (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on November 7, 2011, (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of #,### Shares (the
“Option”), at the purchase price of $[ ] per Share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.

2.   Terms and Conditions. It is understood and agreed that the Option is
subject to the following terms and conditions:

  (a)   Expiration Date. The Option shall expire on November 7, 2021, or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.     (b)   Exercise of Option. The Option may not be
exercised until it has become vested.     (c)   Vesting. Subject to subsections
2(a) and 2(f), the Option shall vest in three installments as follows:

  (i)   1/3 of the Option shall vest on November 7, 2012,     (ii)   1/3 of the
Option shall vest on November 7, 2013, and     (iii)   1/3 of the Option shall
vest on November 7, 2014,

      Subject to subsections 2(a) and 2(f), to the extent not earlier vested
pursuant to paragraphs (i), (ii), and (iii) of this subsection (c), the Option
shall vest in full

 



--------------------------------------------------------------------------------



 



      upon an Acceleration Event (as defined in the Plan).

  (d)   Payment of Exercise Price. Permissible methods for payment of the
Exercise Price upon exercise of the Option are described in Section 6.6 of the
Plan, or, if the Plan is amended, successor provisions. In addition to the
methods of exercise permitted by Section 6.6 of the Plan, the Optionee may
exercise all or part of the Option by way of (i) broker-assisted cashless
exercise in a manner consistent with the Federal Reserve Board’s Regulation T,
unless the Committee determines that such exercise method is prohibited by law,
or (ii) net-settlement, whereby the Optionee directs the Company to withhold
Shares that otherwise would be issued upon exercise of the Option having an
aggregate Fair Market Value on the date of the exercise equal to the Exercise
Price, or the portion thereof being exercised by way of net-settlement (rounding
up to the nearest whole Share).     (e)   Tax Withholding. The Company shall
have the power and the right to deduct or withhold, or require the Optionee to
remit to the Company, all applicable federal, state, and local taxes, domestic
or foreign, required by law or regulation to be withheld with respect to the
exercise of the Option. The Optionee may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares that
otherwise would be issued upon exercise of the Option, with the number of Shares
withheld having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction (rounding up to the nearest whole Share). Any such election shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.     (f)   Effect of Termination of Employment.  
      If the Optionee’s employment terminates before November 7, 2021, the
Option shall expire on the date set forth below, as applicable:

  (i)   Termination due to Death. If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
November 7, 2021, or the date three years after the termination of the
Optionee’s employment due to death. If all or any portion of the Option is not
vested at the time of the Optionee’s termination of employment due to death, the
Option shall immediately become 100% vested.     (ii)   Termination due to
Disability. If the Optionee’s employment is terminated as a result of the
Optionee’s Disability (as defined below), the Option shall expire on the earlier
of November 7, 2021, or the date five years after the termination of the
Optionee’s employment due to Disability. If all or any portion of the Option is
not vested at the time of the termination of the Optionee’s employment due to
Disability, the Option shall immediately become 100% vested.     (iii)  
Termination due to Retirement. If the Optionee’s employment is terminated as a
result of the Optionee’s Retirement (as defined below), the Option shall expire
on the earlier of November 7, 2021, or the date five years after the termination
of the Optionee’s employment due to

 



--------------------------------------------------------------------------------



 



      Retirement. If all or any portion of the Option is not vested at the time
of the Optionee’s termination of employment due to Retirement, a prorated
portion of the unvested portion of the Option shall immediately vest as of the
date of the termination of employment (see “Prorated Vesting Upon Retirement”
below). Any remaining unvested portion of the Option shall expire as of the date
of the termination of the Optionee’s employment. For purposes of this subsection
2(f)(iii), the Optionee shall be considered employed during any period in which
the Optionee is receiving severance payments (disregarding any delays required
to comply with tax or other requirements), and the date of the termination of
the Optionee’s employment shall be the last day of any such severance period.

  (iv)   Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.     (v)   Voluntary Termination or
Other Termination by the Company. If the Optionee’s employment is terminated by
the Optionee or terminated by the Company (or an Affiliate, as the case may be)
for other than cause (as determined by the Committee), and not because of the
Optionee’s Retirement, Disability or death, the vested portion of the Option
shall expire on the earlier of November 7, 2021, or the date three months after
the termination of the Optionee’s employment. Any portion of the Option that is
not vested (or the entire Option, if no part was vested) as of the date the
Optionee’s employment terminates shall expire immediately on the date of
termination of employment, and such unvested portion of the Option (the entire
Option, if no portion was vested on the date of termination) shall not
thereafter be exercisable. For purposes of this subsection 2(f)(v), the Optionee
shall be considered employed during any period in which the Optionee is
receiving severance payments, and the date of the termination of the Optionee’s
employment shall be the last day of any such severance period.

      Notwithstanding the foregoing, if an Optionee’s employment is terminated
on or after an Acceleration Event (A) by the Company (or an Affiliate, as the
case may be) for other than cause (as determined by the Committee), and not
because of the Optionee’s Retirement, Disability, or death, or (B) by the
Optionee because the Optionee in good faith believed that as a result of such
Acceleration Event he or she was unable effectively to discharge his or her
present duties or the duties of the position the Optionee occupied just prior to
the occurrence of such Acceleration Event, the Option shall in no event expire
before the earlier of the date that is 7 months after the Acceleration Event or
November 7, 2021, .         Retirement. For purposes of this Agreement, the term
“Retirement” shall mean the termination of the Optionee’s employment if, at the
time of such termination, the Optionee is eligible to commence receipt of
retirement benefits under a traditional formula defined benefit pension plan
maintained by the Company or an Affiliate (or would be eligible to receive such
benefits if he or she were a participant in such a traditional formula defined
benefit pension plan) or if no such

 



--------------------------------------------------------------------------------



 



      plan is maintained, the first day of the month which coincides with or
follows the Optionee’s 65th birthday.

      Disability. For purposes of this Agreement, the term “Disability” shall
mean the complete and permanent inability of the Optionee to perform all of his
or her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.         Prorated
Vesting Upon Retirement. The prorated portion of an Option that vests upon
termination of the Optionee’s employment due to the Optionee’s Retirement shall
be determined by multiplying the total number of unvested Shares subject to the
Option at the time of the termination of the Optionee’s employment by a
fraction, the numerator of which is the number of full months the Optionee has
been continually employed since the Grant Date and the denominator of which is
36. For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months.     (g)   Compliance with
Laws and Regulations. The Option shall not be exercised at any time when its
exercise or the delivery of Shares hereunder would be in violation of any law,
rule, or regulation that the Company may find to be valid and applicable.    
(h)   Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt
of a copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. Terms used herein and not otherwise
defined shall be as defined in the Plan.     (i)   Governing Law. This Agreement
is issued, and the Option evidenced hereby is granted, in White Plains, New York
and shall be governed and construed in accordance with the laws of the State of
New York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 



--------------------------------------------------------------------------------



 



By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of the 7th day of
November, 2011.

     
Agreed to:
  XYLEM INC.
 
   
 
Optionee
   
(Online acceptance constitutes agreement)
   
 
   
Dated:                                         
  Dated: November 7, 2011
Enclosures
   

 